By. the Court, Johnson, J.
There is no merit in this appeal. The only question raised by the pleadings, or upon the trial, was in respect to the plaintiff’s title to the bond and mortgage by means of the assignment.
The precise question was decided in Field v. Schiefflelin, (7 John. Ch. 150.) That was the case of an assignment of a bond and mortgage by a guardian, before any payments had been made upon them, and before they had become due. And it was held that the guardian bad the *344right to sell the choses in action, and personal property of his ward, and convert them into money, and could give the purchaser a perfect title thereto by such sale and assignment. It was further held, in that case, that even the ward could not question the validity of the sale and the title of the assignee, or prevent the payment of. the money to him on the bond and mortgage ; unless he could ' show fraud and collusion between the guardian and the assignee, against him or to his prejudice. The case is on. all fours with this) except, that in this case there is no question of any collusion.
[Fourth Department, General Term, at Syracuse,
May 1, 1871.
No order from any court was necessary, to enable the guardian, to make the assignment, or to establish its validity.
The judgment of the special term must therefore be affirmed, with costs.
Mullin, P. J., and Johnson and Talcott, Justices.]